DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Objections
Claim 1 is objected to because at line 30, “transfer vertical” should be --transfer of vertical--. 
Claim 9 is objected to because at line 30, “transfer vertical” should be --transfer of vertical--. 
Claim 17 is objected to because at line 27, “transfer vertical” should be --transfer of vertical--.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-9 and 11-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “a” first structural panel at line 30, which is confusing because a first structural panel is also recited at line 29. Is the “a” first structural panel recited at line 30 the same panel as the first structural panel recited at line 29? It is assumed the claim should recite “the” first structural panel at line 30. 
Claim 9 recites the limitation “a” first structural panel at line 30, which is confusing because a first structural panel is also recited at line 29. Is the “a” first structural panel recited at line 30 the same panel as the first structural panel recited at line 29? It is assumed the claim should recite “the” first structural panel at line 30. 
Claim 17 recites the limitation “a” first structural panel at line 28, which is confusing because a first structural panel is also recited at line 27. Is the “a” first structural panel recited at line 28 the same panel as the first structural panel recited at line 27? It is assumed the claim should recite “the” first structural panel at line 28. 
Claim 1 recites the limitation “the first” structural column at line 27 which is confusing because no first structural column is previously recited, only “a structural column” at line 19. 
Claim 9 recites the limitation “the first” structural column at line 27 which is confusing because no first structural column is previously recited, only “a structural column” at line 19. 
Claim 17 recites the limitation “the first” structural column at line 25 which is confusing because no first structural column is previously recited, only “a” structural column” at line 19. 

Response to Arguments
Applicant’s arguments with respect to the claims have been fully considered and are persuasive.  The rejections have been withdrawn. Examiner notes that while the amendments are not responsive to the 112 2nd rejection of claims 1, 9, and 17 as laid out on the bottom half of page 3 in the 12/17/2021 Non-Final rejection, after further review this claim language is considered to be sufficiently clear, and as indicated in this rejection, the claims are understood to be drawn to the embodiment of Fig. 6, Examiner’s annotated Fig. 6 identifying the claimed columns and panels. 


Allowable Subject Matter
Claims 1-9 and 11-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action. The claims are allowable because the best art of record, Takanozawa, does not teach directly fastening the members as claimed, and it would not have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to directly fasten the members as claimed. 

				Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL J KENNY whose telephone number is (571)272-9951.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on (571)272-6754.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.J.K/               Examiner, Art Unit 3633                


/BRENT W HERRING/               Primary Examiner, Art Unit 3633